DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-12 and 15-16 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 9-10, filed 06/23/2022, with respect to Claims 1-4, 6-12 and 15-16 with respective to “wherein the at least one spectral efficiency enhancing technique comprises transmitting, by the infrastructure equipment to the one or more other infrastructure equipment, an indication that the one or more other infrastructure equipment allocate, for the up-link and down-link, an increased amount of radio resources for the backhaul communications link than compared to the radio resources for the access link, the increased amount of radio resources being allocated to the one or more other infrastructure equipment by aggregating a plurality of smaller units of radio resources” have been fully considered and are persuasive. The rejections of claims 1-4, 6-12 and 15-16 has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-12 and 15-16 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Novlan et al. (US 2014/0369356 A1), which directed to establishment of integrated links comprising integrated wireless backhaul communications links and access communications links is facilitated by transmitting multiplexed sync signals to enable synchronization between the relay transmission point devices, and using a random access channel procedure to complete the establishment. The integrated wireless backhaul communications links and access communications links can be maintained by measuring channel characteristics of the backhaul communications links using a measurement reference signal; 
Huawei (IDS filed on 10/09/20220 NPL reference #3), which direct to integrated access and backhaul (IAB) for new radio which discloses multi-hop/multi-connectivity route, dynamic/flexible resource allocation between backhaul and access link, and higher  spectrum efficiency backhaul link with high reliability. Huawei does not explicit discloses wherein the at least one spectral efficiency enhancing technique comprises transmitting, by the infrastructure equipment to the one or more other infrastructure equipment, an indication that the one or more other infrastructure equipment allocate, for the up-link and down-link, an increased amount of radio resources for the backhaul communications link than compared to the radio resources for the access link, the increased amount of radio resources being allocated to the one or more other infrastructure equipment by aggregating a plurality of smaller units of radio resources.
None of these references, take alone or in combination, teaches the claims as, “wherein the at least one spectral efficiency enhancing technique comprises transmitting, by the infrastructure equipment to the one or more other infrastructure equipment, an indication that the one or more other infrastructure equipment allocate, for the up-link and down-link, an increased amount of radio resources for the backhaul communications link than compared to the radio resources for the access link, the increased amount of radio resources being allocated to the one or more other infrastructure equipment by aggregating a plurality of smaller units of radio resources” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


August 27, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478